Case 4:20-cv-00355-JAJ-HCA Document1 Filed 11/16/20 Page 1 of 8

RECE NOV 12 2020

cons So CEIVED

t

N
In The United States District Court CLE 16 2020
Northern District of Iowa sour Wie ere cour
STRICT
FIOWA

 

JAMES Tyson Srv.

 

 

 

 

 

t )
)
)
(Enter above the full name of the
Plaintiff or Plaintiffs in this action.) . _ Slmes ch a2 les Tysun Qe.
vs. . COMPLAINT gay +

| STEPHANIE. M. flose

 

 

 

 

) ,
— STEPH ave Wh Rose
=} U:i7 cv 00/35 SMR

 

winter above the full name ofthe _
Defendant or Defendants in this
action, ifknown.)

 

(NOTE: ifthere is more than one plaintiff a separate sheet should be attached giving the information i in pats I and
II below foe gach plaintiff, by name.)

L Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
Involved in this action or otherwise relating to your imprisonment? Yes ( ) No €

B. Tf your answer to A is YES, please answer the questions 1 thru 7. (If there is more than one lawsuit,
describe the additional lawsuits on another sheet of paper using the same outline.)

- 1. Parties to this previous lawsuit

Plaintiffs

 

 

Defendants

 

 

_ 2. Court Gf federal court, name the district; if state court, name the’county) ~~ -

, 3. Docket number

 
Case 4:20-cv-00355-JAJ-HCA Document1 Filed 11/16/20 Page 2 of 8

a

4, Name of judge whom case was assigned

 

5, Disposition, if known (For example: was the case dismissed? Was it appealed? Is it still pending?

 

6. Approximate date of filing lawsuit

 

7, Approximate date of disposition

 

O. =‘ Place of Present Confinement

 

A. Is there a prisoner grievance procedure in this institution? Yes( ) No( )

B. Did you present'the fact relating to your complaint in the state prisoner grievance procedure? .
Yes(_) No( ) -

C. If your answer is YES,

1. What steps did you take?

 

 

2. What was the results?

 

 

D. If your answer is No, explain why not

 

 

B, Ifthere is no prisoner grievance procedure in the institution, did you complain to prison authorities?
Yes ( ) No ( )

F, LIfyour answer is YES,

1. What steps did you take?

 

 

 

2. What was the result?

 

 

 

Tl. Parties

(in item A below, place your name in the first blank and place your present address in the second bank. Do the
same for additional plaintiffs, if any.) ,

A. Name ofPlinur JAI7€3 CHARLES “Ly Soul Sr-
Address YO MATA Heou ST. ; Anamosa , LA. 52205.
Case 4:20-cv-00355-JAJ-HCA Document 1 Filed 11/16/20 Page 3 of 8

 

B. Additional Plaintiffs

 

 

In item C below, place the full name ofthe defendant in the first blank, his official position in the
second blank. Use item D for the name, positions, and places of employment of any additional

 

defendants. ;
_C. Defendant STE PUANIE M.! RO SE is employed as
onorabi “usb ce at _Depadimor oF Jusktw Towa Sle Hawa lds .

 

 

 

D. Additional Defendant(s) are/is employed as
_ at -

 

 

 

IV. | Jurisdiction
This complaint is brought pursuant to 42 U.S.C. § 1983, and jurisdiction is based on 28 U.S.C. § 1343 (a) G).
Plaintiff(s) allege(s) that the defendant(s) acted under color of state law with regard to the facts stated in Part V of
this complaint.

V, . State of Claim
State here as briefly as possible the FACTS of your case. You MUST state exactly what each defendant
personally did, or failed to do, which resulted in harm to you. Tnclude also the names of other persons involved
(for example, other inmates) and state the date and place of all events. Attach an extra sheet if necessary, and write —

the heading PART V CONTINUED at the top of the sheet. Keep to the facts. Do not give any legal arguments or
cite any cases.

sTEPHAn iE IM. ROSE - did wot seanch all the feds che
TD Cah 4-17 CV G0 135 SMR —
Whith GoT ME a DEN! zc OF  Mabpes Cot ou5

Ste AlSA STATE by) 7G 7S oF Valen Fang [ATO Cat
Pvc, diminished Capa Lee ast cad tnoveh
Glocaes for a New are SHE aT _inted til,
ZN) MaRS OF EX6USTION GF NEW GKOnd73  UhicG
LO Find TMT SHE iS Te Cffechive 83 oe

 

 

 

 

 

 

 

 

VIL Relief
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or statutes.

Fp wart a fair jury Ar ial fo; wy award Whey of Sia Meo
Oars,
TNE Oalinls with Stéphane m. ROE Since V/25/ 207

 
ntred, BIREBP HPO FJAI-HCH Becument 1 Filed 11/16/20 Page 4 of 8

Fedraa| Di stv cb Judge
The Honrteble Stephawe M- Rose lnall pro post Amend monts

ap Valed He Comdtulion Be rate Peadinn
pot PR infringe The first Av hickg of THE Constitttin
Thee A and 4 clause 9 section!
See Cages
S@ENZ VS, RoE (1999)

Lambeatr vs. Yetlowley (1926)

OKlahoma vs, Unched States Ciwl Service Com. (1447)
Kimmel vs. Florida Bad of Cegqents (2000)

Strickland vs. Commissionea ME: Dept of Hunan Sens, (1445)
Atording ty ule 22 0b)

—

FS old Like te commen ee puck against THE STATE OF Towa
Judicial Branch of Govtenwat

; po
Tr violation oF yny 6” gi and Amend mea? 14 sechon ONE
) yo
Concmine Case YT ey pogo SMR IS-8E9F% Unde Te
Civil Rights Ac oF amfaecl 4 gh
The Sive CaytS wich wee hard iN The Fedwel CreTs
OF oo: : .
Knasas, Disteick of Glunbia, (Messoue, New Yor], and Tennessee

United Stakes v8. Shu hear

Rogees BCartace Co. VS, Rey nold's
OSBORNE VS. Pav dove
 

Case 4:20-cv-00355-JAJ-HCA Document1 Filed 11/16/20 Page 5 of 8

jf THe is a fen curlof You send to me B®
{; tl oUF or Could } 4 ‘he P-Hed Oud By cler KK
Thank. Yo for Your ti me : and — Conloe n/

Sinctas hy

ya Vol, Brn
Case 4:20-cv-00355-JAJ-HCA Document1 Filed 11/16/20 Page 6 of 8

and 2 'm asKing fe wet to fule ip my Aver

 

aS rk Ses usr

 

VIL Statement Regarding Assistance in Preparing This Complaint

A. Did any person other than a named plaintiff in this action assist you in preparing this complaint?
YES( ) NO €

B, If your answer is YES, name the person who assisted you.

 

C. Signature of person who helped you prepare complaint

 

 

 

 

aay (Signatarey
VILL. Signature(s) of Plaintifi(s) |
Signed this “7 day or _Move mRee. ,20_ 20
. Simnea Chayaltrg Lar Ae.
(Signaturey

Signatures of additional Plaintiffs, if any:
|

 

 

 

 

 

 
Case 4:20-cv-00355-JAJ-HCA Document1 Filed 11/16/20 Page 7 of 8

  
  
 

Na?
me,

 

“FOREVER

   

 

  

  

. Ceparrmanmssas822
" Anamosa’ So Per entiary: LGN 2 OBCRPMiL.
, Anamosa IA 52205 : H-Abc~
United Siates Distr ct Cleak aS
1) TH Avenve SE. Bow i2 s8
me
Dw
Cedar Rapids, A. §24o0I- 2I01 23
=z o
ol
205@2
S263
7 WdOZCc AON OT m=© mab
Z2G VF SALAS ea y eo Do. 8 XN se
Coa VE GIR Pas awe : ee ie a vege gg tas nh
S2Sci-210a12 geht tein deighs fd hdc hapa oe
ei) Cé
CLERK, U.S. DISTRICT COURT

411 SEVENTH AVENUE SE, BOX 12
CEDAR RAPIDS, IOWA 52401-2101
OFFICIAL BUSINESS

CLERK, US DISTRICT COURT
SOUTHERN DISTRICT OF IOWA
123 East Walnut Street

Suite 300

Des Moines, IA 50309

El Gaye a ge Ba eee bee ATED OF GE RB aE te RHEE

 
